DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 and 8, filed 11/19/2021, with respect to 35 USC have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of CHEN (US20110193232).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-9 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US20110193232).
Regarding Claim 1. Chen teaches, in Fig. 7. a package substrate comprising: a pad (113b) in a dielectric layer (117), wherein the dielectric layer includes a pocket above the pad (Fig. 7); a via, wherein one or more portions of the via (129a) are formed in the pocket above the pad (Fig. 7) such that the via is not in contact with the dielectric layer (Fig. 7, 123 lies between 129a and 117); and a conductive line (105).
Regarding Claim 2. Chen teaches the package substrate of claim 1, wherein zero or more portions of the via (129a) are formed on the dielectric layer outside the pocket (Fig. 7).
Regarding Claim 3, Chen teaches the package substrate of claim 1, wherein the conductive line is adjacent to the via (the conductive line 105 looks to be adjacent (or near) the via 129).
Regarding Claim 4. Chen teaches the package substrate of claim 1, further comprising one or more additional layers (135) above one or more of the dielectric layer, the via, the conductive line, and the pad in the pocket (Fig. 7).
Regarding Claim 5, Chen teaches the package substrate of claim 4, wherein the one or more additional layers (135) comprise one or more of: a metal layer; and a second dielectric layer (implicit since semiconductor layers should have metal layers and insulating (dielectric) layers).
Regarding Claim 8. Chen teaches the package substrate of claim 1, wherein the pad includes a clearance area (121) in or around the pocket [0026] (Fig. 6).
Regarding Claim 9. (Original) Chen teaches the package substrate of claim 8, wherein the clearance area comprises a minimum pitch (see 121, [0026]. Fig. 6) (in this case, Chen’s pitch can also be between a first via and second conductive line connected to a second via as defined by [0026]) 
Regarding Claim 18. Chen teaches a package substrate comprising: a pad (113b) in a dielectric layer (117), wherein the dielectric layer includes a pocket above the pad (Fig. 7); a structure comprising a via (129a) and a conductive line (105), wherein one or more portions of the via are formed in the pocket above the pad such that the via is not in contact with the dielectric layer (Fig. 7, 123 is between the two structures).  
Regarding Claim 19, Chen teaches the package substrate of claim 18, wherein a z-height of the dielectric layer (117) is less than or equal to 8 um ([0022], [0025]) (visually, the height of 117 is between height of 109 and height of 123).
Regarding Claim 20, Chen teaches the package substrate of claim 18, wherein the pocket has a diameter (127) that is less than or equal to 20 um ([0026-0027], .35 * 55um = 19.25 um).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lin (US7960825).
Regarding Claim 21 Chen discloses the package substrate as claimed in Claim 18 except for a width of the structure is less than or equal to 8 um.  
Lin teaches a width of the structure is less than or equal to 8 um (Fig. 2A-column 6 lines 9-11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the package substrate as taught by Chen with the width of the structure, as taught by Lin, in order to reduce interference and energy losses as it is known in the art. Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of TAGUCHI (JP2009135162)
Regarding Claim 6. Chen teaches the package substrate of claim 4, but does not teach the one or more additional layers comprise a feature for warpage control.
TAGUCHI teaches one or more additional layers (20) comprise a feature for warpage control (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Chen with the additional layers as disclosed by TAGUCHI in order to provide highly reliable mounting (TAGUCHI, abstract) .   
Regarding Claim 7. Chen teaches the package substrate of claim 6, but does not teach the feature for warpage control comprises one or more of a stiffener and a foil.
TAGUCHI teaches the feature for warpage control comprises one or more of a stiffener and a foil (BEST-MODE paragraph 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Chen with 
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ming (JP2010287874).
Regarding Claim 22, Chen teaches the package substrate of claim 18, but does not teach a solder resist composition on bottom sides of the dielectric layer and the pad, the solder resist composition comprising an opening under the pad.
Ming teaches a solder resist composition (24) on bottom sides of the dielectric layer and the pad (Fig. 2D), the solder resist composition comprising an opening under the pad (Fig. 2D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Chen with the solder resist as disclosed by Ming in order to act as an insulative protective layer (Ming, spec-first embodiment paragraph 8).  
Regarding Claim 23. (Currently Amended) Chen teaches the package substrate of claim 22, further comprising an interconnect formed in the opening under the pad.
Ming teaches further comprising an interconnect (233) formed in the opening under the pad (Fig. 2D).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package substrate as disclosed by Chen with the interconnect as disclosed by Ming in order to connect other devices to the package substrate as it is known in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848